DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/22 has been entered.
 
Priority
As noted previously, the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Provisional Application No. 62/482,092, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. Claim 29 recites that copper is coupled directly to the coated aluminum surface- support for this feature is lacking in the provisional application. Examiner notes that specification filed 11/20/18 describes direct soldering of copper to the printed aluminum surface [0019, 0062]. Accordingly, claim 29 is given effective filing date of Nov. 20, 2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 29, the limitation “the coated aluminum surface” lacks antecedent basis and is ambiguous because the aluminum surface has not been coated; rather, claim 14 recites that the non-aluminum metal is coated. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claim 29 is taken to mean: the coated non-aluminum metal is coupled directly to the aluminum surface, wherein the non-aluminum metal is copper. Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 14, 18, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over GB 684,082 (issued to Aluminum Company of America, hereafter GB ‘082, see British patent of record) in view of Elbreder (US 3,330,028).
Regarding claim 14, GB ‘082 relates to soldering of metals, especially with the use of flux for soldering aluminum and its alloys as well as similar metals (pg. 1- left column, lines 15-25; pg. 2, left column, lines 31-41). GB ‘082 discloses depositing a printable composition (flux) to the metal parts being joined to form a coated metal surface (pg. 4- right column, lines 125-130; claims 1, 12), wherein the printable flux composition comprises an aqueous solvent (pg. 3, right column- lines 105-115) and an organic amine (pg. 2, right column- lines 70-84), for instance, ethylene diamine; the printable flux does not include any metal. 
Concerning depositing the flux on the non-aluminum metal and coupling the coated non-aluminum surface to an aluminum surface, GB ‘082 teaches that although the soldering of aluminum has been emphasized, it is to be understood that the amine addition compounds are also useful for soldering other metals such as copper, iron, nickel and certain steels (pg. 4, lines 62-67). Reading this, one skilled in the art would readily appreciate that disclosure of GB ‘082 is not limited to only aluminum and can be utilized to join other metals, including joining aluminum to copper (non-aluminum metal). Additionally, disclosure of Elbreder is cited herein concerning directly bonding aluminum to copper. Elbreder (also directed to soldering fluxes and improved aluminum soldering) teaches that in fabricating and repairing heat exchanger equipment such as evaporators and condensers, 
As to claim 18, GB ‘082 discloses coupling the metals by soldering.
As to claim 23, the coated flux composition in GB ‘082 is equivalent to a gel or a cream. Examiner maintains previous official notice with respect to this feature since using a composition in the form a gel or a cream is well known in the art.
As to claim 29, GB ‘082 as modified by Elbreder in claim 14 above includes coupling flux-coated non-aluminum metal (e.g. copper) directly to an aluminum surface in order to manufacture a desired assembly such as a heat exchanger equipment of condenser or evaporator.
Claims 15-16, 21-22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘082 in view of Elbreder as applied to claim 14 above, and further in view of Koch et al. (US 6656290, hereafter “Koch”).
As to claims 15-16, GB ‘082 does not disclose screen printing. However, Koch (also drawn to soldering aluminum) discloses depositing a paste including flux on the aluminum surface by a printing technique such as screen printing (col. 5, lines 48-53). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ any suitable coating or printing procedure including screen printing in the method of GB ‘082 because such applying technique is conventional and doing so would accurately deposit the flux formulation. 
As to claims 21-22 and 26-27, GB ‘082 does not disclose the flux further comprising fatty acids. However, Koch discloses that the printable paste composition further comprises a fatty acid such as palmitic acid (example 2- col. 5, line 35). Koch discloses that the paste composition can include a mixture of two or more fatty acids (end of abstract; col. 3, lines 9-10; col. 4, lines 5-10, 35-40) and an organic solvent such as alcohols that are water miscible (col. 3, lines 60-65; dipropylene glycol- example 2). Examiner notes that rheology is inherently 
As to claim 28, GB ‘082 as modified by Koch in claim 26 above discloses the composition including a saturated or unsaturated hydrocarbon having at least 6 carbons (Koch- col. 3, lines 62+;  hexylene glycol- example 2).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘082 in view of Elbreder as applied to claim 14 above, and further in view of Kojima et al. (US 6059174, “Kojima”).
As to claim 19, GB ‘082 fails to disclose the printable flux composition having the claimed viscosity. However, Kojima (directed to flux composition for joining aluminum) discloses obtaining sufficient viscosity for the flux by using a water-soluble polymer compound, wherein the objective is to avoid inadequate or excessive viscosity and provide appropriate adhesion (col. 3, lines 13-16, 56-67). For example, a suitable viscosity of the flux composition is 150-500 cP (col. 4, lines 1-4), which falls within the recited range of 1.1-10,000 cP. In the case where In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a viscosity in the claimed range to the printable flux composition in GB ‘082 in order to have a sufficiently balanced viscosity which would provide appropriate adhesion for the flux composition, as taught by Kojima. 
As to claim 20, GB ‘082 discloses the flux composition comprising one or more organic amines, including ethylene diamine. GB ‘082 teaches that the addition of polyamine compound has proved to be very efficient in preparing the surface to be soldered and in promoting the spread of the molten solder (pg. 2, left column, lines 50-58). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize ethanolamine in the method of GB ‘082 since it would be very efficient in preparing the surfaces to be soldered and promote spread of the molten solder.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘082 in view of Elbreder as applied to claim 14 above, and in view of Hagiwara et al. (US 2015/0158128, hereafter “Hagiwara”).
As to claims 24-25, GB ‘082 does not specifically mention the printable composition further comprising an amine hydrofluoride. However, Hagiwara (also drawn to soldering paste and flux composition- [0001]) discloses a composition comprising an amine and amine fluoride salt which serves to remove . 
Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘082 in view of Elbreder as applied to claim 14 above, and further in view of Keener et al. (US 6475610) & Francisco et al. (US 4041273).
As to claims 17 and 30, GB ‘082 fails to disclose curing the coated flux composition at a reduced pressure of less than 100 kPa. However, such curing step is known in the art. Keener (drawn to coating faying surfaces of aluminum-alloy components) discloses coating a composition on an aluminum surface and curing the coating by either room or elevated temperature, pressure treatment or irradiation (col. 5, lines 11-16; col. 9, lines 25-33; figs. 3-4). Keener is silent as to Francisco (also directed to bonding/cladding dissimilar metals including aluminum)  teaches that while bonding/cladding aluminum to other dissimilar metals (such as steel), it has been known in the prior art to clean the joining surfaces and to heat in a reduced vacuum or inert atmosphere to protect the metal surfaces from oxidation, thereby forming a strong bond (col. 1, line 55 thru col. 2, line 2). It is common knowledge that vacuum pressure is considerably less than 100 kPa, which is substantially similar to ambient (101.3 kPa). The flux composition applied in GB ‘082 cleans the joining metal surfaces and is intended to protect the metal surfaces from adverse effects of oxidation or corrosion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out curing of the coated flux by heating in a vacuum atmosphere and then joining the coated non-aluminum surface to the aluminum surface in the method of GB ‘082 & Elbreder because doing so would protect the faying metal surfaces from oxidation, thereby resulting in a robust bond.

Response to Amendment and Arguments
Applicant’s arguments with respect to previous prior art rejection under Pandher are moot since the Pandher reference has been withdrawn in light of recent amendment to claim 14. Examiner also notes that new grounds of 103 rejection(s) have been set forth above for amended claim 17 and new claim 30.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735